COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-358-CV
 
 
 
VERIZON
COMMUNICATION, INC.                                          APPELLANT
 
 
                                                   V.
 
LONDI
DENNIS                                                                       APPELLEE
 
 
                                               ----------
            FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered AVerizon Communication, Inc.=s Motion For Voluntary Dismissal Of Appeal.@  It is the court's opinion that
the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d).




 
PER
CURIAM       
 
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  November 10, 2005
 




[1]See Tex. R. App. P. 47.4.